           Case 1:18-cr-00277-DAD-BAM Document 35 Filed 09/15/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00277-DAD-BAM
12                               Plaintiff,             STIPULATION TO CONTINUE AUGUST 23, 2021
                                                        STATUS CONFERENCE AND ORDER
13                         v.
                                                        DATE: September 16, 2021
14   SILVERIO OCAMPO HIDALGO,                           TIME: 2:00 p.m.
                                                        COURT: Hon. Sheila K. Oberto
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on September 16, 2021.

21          2.     By this stipulation, defendant now moves to continue the status conference until October

22 5, 2021, and to exclude time between September 16, 2021, and October 5, 2021, under Local Code T4.

23 The parties are continuing to review the facts surrounding Probation’s Supervised Release Violation

24 Petition, and defendant is considering whether to admit or deny the allegations.

25          IT IS SO STIPULATED.

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:18-cr-00277-DAD-BAM Document 35 Filed 09/15/21 Page 2 of 2

     Dated: September 14, 2021                      PHILLIP A. TALBERT
 1                                                  Acting United States Attorney
 2
                                                    /s/ VINCENTE A. TENNERELLI
 3                                                  VINCENTE A. TENNERELLI
                                                    Assistant United States Attorney
 4

 5
     Dated: September 14, 2021                      /s/ MARA AREVALO-DIAZ
 6                                                  MARA AREVALO-DIAZ
 7                                                  Counsel for Defendant
                                                    SILVERIO OCAMPO HIDALGO
 8

 9

10
                                        FINDINGS AND ORDER
11
          IT IS SO ORDERED.
12

13

14   DATED: 9/15/2021
                                               THE HONORABLE SHEILA K. OBERTO
15                                             UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      2
     PERIODS UNDER SPEEDY TRIAL ACT
